           Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 1 of 27 PageID #: 804
                                       HIGHLY CONFIDENTIAL
                                                      Turner Falk
                                                    obermayer.com            EXECUTION VERSION
                                                   Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                           HIGHLY CONFIDENTIAL
      Turner Falk                  TERM    LOAN   PLEDGE    AGREEMENT                Turner Falk
    obermayer.com                                                                  obermayer.com
                   THIS TERM LOAN PLEDGE AGREEMENT (as it may beAug
  Aug 05, 2020 14:29                                                               amended,  restated,
                                                                                      05, 2020  14:29
            supplemented or otherwise modified from time to time, this “Security Agreement”) is
            entered into as of November 15, 2019 by and between Akorn, Inc., a Louisiana
            corporation (the “Borrower”), the other Loan Parties listed on the signature pages hereto
            (together with the Borrower, each a “Grantor”, and collectively, the “Grantors”), and
            JPMorgan Chase Bank, N.A., in its capacity as administrative agent (the “Administrative
            Agent”) for the Secured Parties (as defined in the Term Loan Agreement referred to
            below).

                                          PRELIMINARY STATEMENT

                      The Initial Grantors, the other Loan Parties party thereto from time to time, the
              Administrative Agent and the Lenders have entered into a Term Loan Agreement dated
              as of April 17, 2014 (as it may be amended, restated, supplemented or otherwise
              modified from time to time, the “Term Loan Agreement”). Each Grantor is entering into
              this Security Agreement pursuant to the terms of that certain Standstill Agreement dated

                                                                          AL
              as of May 6, 2019 by and between the Borrower, an ad hoc group of Lenders, certain
                                                                        I
              other Lenders and the Administrative Agent (as it may be amended, restated,
                                                                      T
                                                                  N
              supplemented or otherwise modified from time to time, the “Standstill Agreement”), to
                                                            DE
              secure the Secured Obligations (including with respect to any guarantee pursuant to
                                                          I
              Article X of the Term Loan Agreement).
                                                     N  F lk
                                               CO and    r  Fthea Administrative
                                                                    c o  m 9 Agent, on behalf of the
                                                                             2
                                                     ne yer. 14:
                     ACCORDINGLY, the Grantors
                                             Yfollows:
              Secured Parties, hereby agreeLas     r
                                                  u a
                                     I GH T ARTICLE   r m        0 2I 0
                                   H               e ,2
                                               obDEFINITIONS
                                                       0 5
                     1.1. Terms Defined in Term  u g Loan Agreement. All capitalized terms used
              herein and not otherwise defined Ashall have the meanings assigned to such terms in the
              Term Loan Agreement.

                     1.2. Terms Defined in UCC. Terms defined in the UCC which are not
              otherwise defined in this Security Agreement are used herein as defined in the UCC.

                     1.3. Definitions of Certain Terms Used Herein. As used in this Security
              Agreement, in addition to the terms defined in the first paragraph hereof and in the
              Preliminary Statement, the following terms shall have the following meanings:

                    “Article” means a numbered article of this Security Agreement, unless another
              document is specifically referenced.

                   “Collateral” shall have the meaning set forth in Article II.
HIGHLY CONFIDENTIAL                                                             HIGHLY CONFIDENTIAL
      Turner Falk “Control” shall have the meaning set forth in Article 8 or, ifTurner       Falk in
                                                                                       applicable,
    obermayer.com
            Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.           obermayer.com
  Aug 05, 2020 14:29                                                              Aug 05, 2020 14:29
                                                 HIGHLY CONFIDENTIAL
              [[5252415]]
                                                       Turner Falk
                                                     obermayer.com
                                                   Aug 05, 2020 14:29
           Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 2 of 27 PageID #: 805
                                       HIGHLY CONFIDENTIAL
                                                             Turner Falk
                                                           obermayer.com
                                                          Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                           HIGHLY CONFIDENTIAL
      Turner Falk  “Default” means  any   event or condition which constitutes an Event of Default
                                                                                     Turner Falk or
            which upon notice, lapse of time or both would, unless cured or waived,obermayer.com
    obermayer.com                                                                   become an Event
            of Default.
  Aug 05, 2020 14:29                                                             Aug 05, 2020 14:29
                            “Event of Default” means an event described in Section 5.1.

                            “Excluded Payments” shall have the meaning set forth in Section 4.6(d).

                    “Exhibit” refers to a specific exhibit to this Security Agreement, unless another
              document is specifically referenced.

                            “Instruments” shall have the meaning set forth in Article 9 of the UCC.

                            “Investment Property” shall have the meaning set forth in Article 9 of the UCC.

                     “Pledged Collateral” means all Instruments, Securities and other Investment
              Property of the Grantors identified on Exhibit G hereto, together with proceeds (including
              Stock Rights) of the foregoing.

                                                                          AL
                    “Section” means a numbered section of this Security Agreement, unless another
                                                                        I
              document is specifically referenced.
                                                                  N   T
                                                                E in Article 8 of the UCC.
                                                             Dforth
                      “Security” shall have the meaning setI
                                                        F lk
                                                      N        a m or 9other distributions and any
                                                   O r Finstruments
                      “Stock Rights” means all dividends,
                                                 C      e          . c o
                                                                      receive:2or shall become entitled to
              other right or property which the Grantors
                                            LY with  rnrespect    r
                                                               shall
                                                                           4
                                                                eto, in 1substitution
                                          H
              receive for any reason whatsoever
                                                 T u       a  y       0               for or in exchange for
                                      I G
              any Equity Interest constituting
                                                      r m
                                               Collateral, any     2
                                                                right
                                                                 0     to receive an Equity  Interest and any
                                    H
              right to receive earnings, in which theeGrantors
                                                  b         , 2 now have or hereafter acquire any right,
              issued by an issuer of such EquityoInterest.5
                                                     g 0
                      “UCC” means the Uniform   AuCommercial Code, as in effect from time to time, of
              the State of New York or of any other state the laws of which are required as a result
              thereof to be applied in connection with the attachment, perfection or priority of, or
              remedies with respect to, Administrative Agent’s or any other Secured Party’s Lien on
              any Collateral.

                      The foregoing definitions shall be equally applicable to both the singular and
              plural forms of the defined terms.

                                                     ARTICLE II
                                             GRANT OF SECURITY INTEREST

                     Each Grantor hereby pledges, assigns and grants to the Administrative Agent, on
            behalf of and for the ratable benefit of the Secured Parties, a security interest in all of its
            right, title and interest in, to and under all Pledged Collateral, whether
HIGHLY CONFIDENTIAL                                                              HIGHLYnowCONFIDENTIAL
                                                                                            owned by or
            owing
      Turner Falk   to,  or hereafter acquired  by or arising in favor of such  Grantor (including
                                                                                         Turner Falkunder
            any trade name or derivations thereof), and whether owned or consigned
    obermayer.com                                                                            by or to, or
                                                                                       obermayer.com
  Aug 05, 2020 14:29                                                                Aug 05, 2020 14:29
                                                            2
                                                        HIGHLY CONFIDENTIAL
              [[5252415]]
                                                              Turner Falk
                                                            obermayer.com
                                                          Aug 05, 2020 14:29
           Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 3 of 27 PageID #: 806
                                       HIGHLY CONFIDENTIAL
                                                            Turner Falk
                                                          obermayer.com
                                                         Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                             HIGHLY CONFIDENTIAL
            leased
      Turner Falk   from  or to,  such  Grantor, and regardless of where  located (all ofTurner
                                                                                          whichFalk
                                                                                                 will be
            collectively referred to as the “Collateral”), to secure the prompt and complete
    obermayer.com                                                                               payment
                                                                                      obermayer.com
            and performance
  Aug 05, 2020 14:29           of  the Secured Obligations.                        Aug 05, 2020 14:29
                                                  ARTICLE III
                                        REPRESENTATIONS AND WARRANTIES

                     Each of the Initial Grantors represents and warrants to the Administrative Agent
              and the Secured Parties, that:

                      3.1. Title, Authorization, Validity, Enforceability, Perfection and Priority.
              Such Grantor has good and valid rights in or the power to transfer the Collateral and title
              to the Collateral with respect to which it has purported to grant a security interest
              hereunder, free and clear of all Liens except for Liens permitted under Section 4.1(e), and
              has full power and authority to grant to the Administrative Agent the security interest in
              the Collateral pursuant hereto. The execution and delivery by such Grantor of this
              Security Agreement has been duly authorized by all necessary organizational actions,
              and, if required, actions by equity holders of such Grantor, and this Security Agreement

                                                                       AL
              constitutes a legal valid and binding obligation of such Grantor and creates a security
                                                                     I
              interest which is enforceable against such Grantor in all Collateral it now owns or
                                                                   T
                                                                N
              hereafter acquires, subject to applicable bankruptcy, insolvency, reorganization,
                                                           DE
              moratorium or other laws affecting creditors’ rights generally and subject to general
                                                         I
                                                       F lk
              principles of equity, regardless of whether considered in a proceeding in equity or at law.
                                                     N       a m
                                               CO er F r.co :29
              When UCC financing statements have been filed in the appropriate offices against such
              Grantor in the locations listed on Exhibit H, the Administrative Agent will have a fully
                                          LY urn ye 14
              perfected first priority security interest in that Collateral of such Grantor in which a
                                        H
                                      G         T ma 20
              security interest may be perfected by making such filings, subject only to Liens permitted
                                    I
                                  H
              under Section 4.1(e).
                                                 b er , 20
                                               o        5
                    3.2. Type and Jurisdiction of 0Organization, Organizational and Identification
              Numbers. The type of entity of suchu gGrantor, its state of organization, the organizational
                                               A
              number issued to it by its state of organization and its federal employer identification
              number are set forth on Exhibit A.

                     3.3. Principal Location. Such Grantor’s mailing address, which shall be its
              address for notices and other communications provided for herein, and the location of its
              place of business (if it has only one) or its chief executive office (if it has more than one
              place of business), are disclosed in Exhibit A; such Grantor has no other places of
              business except those set forth in Exhibit A.

                            3.4.   [Intentionally Omitted].

                            3.5.   [Intentionally Omitted].

                  3.6. Exact Names. Such Grantor’s name in which it has executed this Security
HIGHLY CONFIDENTIAL                                                           HIGHLY CONFIDENTIAL
            Agreement is the exact name as it appears in such Grantor’s organizational documents, as
      Turner Falk                                                                    Turner Falk
            amended, as filed with such Grantor’s jurisdiction of organization. Such Grantor has not,
    obermayer.com                                                                  obermayer.com
  Aug 05, 2020 14:29                                                             Aug 05, 2020 14:29
                                                        3
                                                       HIGHLY CONFIDENTIAL
              [[5252415]]
                                                             Turner Falk
                                                           obermayer.com
                                                         Aug 05, 2020 14:29
           Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 4 of 27 PageID #: 807
                                       HIGHLY CONFIDENTIAL
                                                            Turner Falk
                                                          obermayer.com
                                                         Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                            HIGHLY CONFIDENTIAL
            during
      Turner Falk  the past five years, been known  by or used  any other corporate  or Turner
                                                                                        fictitious name,
                                                                                                 Falk
            or been a party to any merger or consolidation, or been a party to any acquisition.
    obermayer.com                                                                    obermayer.com
  Aug 05, 2020 14:29                                                              Aug 05, 2020 14:29
                   3.7. [Intentionally Omitted].

                            3.8.   [Intentionally Omitted].

                            3.9.   [Intentionally Omitted].

                            3.10. [Intentionally Omitted].

                            3.11. [Intentionally Omitted].

                      3.12. No Financing Statements, Security Agreements. No UCC financing
              statement or security agreement describing all or any portion of the Collateral which has
              not lapsed or been terminated (by a filing authorized by the secured party in respect
              thereof) naming such Grantor as debtor has been filed or is of record in any jurisdiction
              except (a) for UCC financing statements or security agreements naming the
              Administrative Agent on behalf of the Secured Parties as the secured party and (b) as
                                                                           AL
              permitted by Section 4.1(e); provided, that nothing herein shall be deemed to constitute
                                                                         I
                                                                       T
              an agreement to subordinate any of the Liens of the Administrative Agent under the Loan
                                                                   N
                                                             DE
              Documents to any Liens otherwise permitted under Section 4.1(e).
                                                           I
                                                        F lk
                      3.13. Pledged Collateral.       N
                                                   O r Fa com 9
                             (a)    Exhibit Y   C
                                             G sets forth          r. 14and:2accurate list of all Pledged
                                                        e a complete
                                            L       r n         e
                                                             y is0the direct, sole beneficial owner and
                                         H
              Collateral owned by such Grantor.
                                                T uSuch Grantor
                                                           a
              sole holder of record ofIG
              free and clear of any
                                                                 02 permitted
                                   HLiens, exceptbeforrmany, 2Liens
                                       the Pledged Collateral listed     on Exhibit G as being owned by it,
                                                                                  by Section 4.1(e). Such
                                                o
              Grantor further represents and warrants    5
                                                       0(tothatthe(i)extent
                                                                       all Pledged Collateral owned by it
                                                  u g
              constituting an Equity Interest has been                      such concepts are relevant with
                                                A duly authorized, validly issued, are fully paid and
              respect to such Pledged Collateral)
              non-assessable and (ii) with respect to any certificates delivered to the Administrative
              Agent representing an Equity Interest, either such certificates are Securities as defined in
              Article 8 of the UCC as a result of actions by the issuer or otherwise, or, if such
              certificates are not Securities, such Grantor has so informed the Administrative Agent so
              that the Administrative Agent may take steps to perfect its security interest therein as a
              General Intangible.

                             (b)    In addition, (i) none of the Pledged Collateral owned by it has been
             issued or transferred in violation of the securities registration, securities disclosure or
             similar laws of any jurisdiction to which such issuance or transfer may be subject, (ii) no
             options, warrants, calls or commitments of any character whatsoever (A) exist relating to
             such Pledged Collateral or (B) obligate the issuer of any Equity Interest included in the
             Pledged Collateral to issue additional Equity Interests, and (iii) no consent, approval,
HIGHLY CONFIDENTIAL                                                              HIGHLY
             authorization, or other action by, and no giving of notice, filing with,     CONFIDENTIAL
                                                                                      any Governmental
      Turner Authority
              Falk                                                                      Turner
                        or any other Person is required for the pledge by such Grantor of  such Falk
                                                                                                Pledged
    obermayer.com                                                                     obermayer.com
             Collateral pursuant to this Security Agreement, subject to any local law requirements, or
  Aug 05, 2020 14:29                                                                Aug 05, 2020 14:29
                                                           4
                                                       HIGHLY CONFIDENTIAL
              [[5252415]]
                                                             Turner Falk
                                                           obermayer.com
                                                         Aug 05, 2020 14:29
           Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 5 of 27 PageID #: 808
                                       HIGHLY CONFIDENTIAL
                                                       Turner Falk
                                                     obermayer.com
                                                    Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                             HIGHLY CONFIDENTIAL
            for the
      Turner Falk   execution, delivery and performance   of this Security  Agreement   by such Grantor,
                                                                                         Turner Falk
            or for the exercise by the Administrative Agent of the voting or other rights
    obermayer.com                                                                           provided for
                                                                                      obermayer.com
            in this
  Aug 05, 2020  14:29Security Agreement or for the remedies in respect of theAug     Pledged  Collateral
                                                                                         05, 2020  14:29
            pursuant to this Security Agreement, except as may be required in connection with such
            disposition by laws affecting the offering and sale of securities generally.

                             (c)    Except as set forth in Exhibit G, such Grantor owns 100% of the
              issued and outstanding Equity Interests which constitute Pledged Collateral owned by it.

                                                   ARTICLE IV
                                                   COVENANTS

                    From the date of this Security Agreement and thereafter until this Security
              Agreement is terminated, each of the Initial Grantors agrees:

                            4.1.   General.

                             (a)      Collateral Records. Such Grantor will maintain complete and
              accurate books and records with respect to the Collateral owned by it, and furnish to the
                                                                      I AL
              Administrative Agent, with sufficient copies for each of the Lenders, such reports relating
                                                                    T
              to such Collateral as the Administrative Agent shall from time to time request.
                                                                 N
                                                               E
                             (b)     Authorization to FileIDFinancing Statements; Ratification. Such
                                                       N F Agentlk to file, and if requested will deliver
              Grantor hereby authorizes the Administrative
                                                    O        Fa        m and9 other documents and take
                                                 C
              to the Administrative Agent, all UCC         r
                                                      financing    c o
                                                                statements
                                                                          :2 the Administrative Agent in
              such other actions as may fromYtime tontime
                                            L        r           r. 14by
                                                         e beerequested
                                          H
              order to maintain a first priority  Tu security
                                                 perfected  ay 0interest in and, if applicable, Control
              of, the Collateral owned
                                   H  IGby such Grantor,          2 case pursuant to the terms of this
                                                        rm in20each
              Security Agreement and subject to      e
                                                   b Liens5, permitted by Section 4.1(e). Any UCC
                                                 o
                                                     g 0 such Grantor’s Collateral by a description
              financing statement filed by the Administrative   Agent may be filed in any filing office in
              any UCC jurisdiction and may (i) uindicate
              which reasonably approximates the  Adescription contained in this Security Agreement, and
              (ii) contain any other information required by part 5 of Article 9 of the UCC for the
              sufficiency or filing office acceptance of any UCC financing statement or amendment,
              including whether such Grantor is an organization, the type of organization and any
              organization identification number issued to such Grantor. Such Grantor also agrees to
              furnish any such information described in the foregoing sentence to the Administrative
              Agent promptly upon request. Such Grantor also ratifies its authorization for the
              Administrative Agent to have filed in any UCC jurisdiction any initial UCC financing
              statements or amendments thereto if filed prior to the date hereof.

                          (c)     Further Assurances. Such Grantor will, if so requested by the
            Administrative Agent, furnish to the Administrative Agent, as often as the Administrative
            Agent requests, statements and schedules further identifying and describing the Collateral
            owned by it and such other reports and information in connection
HIGHLY CONFIDENTIAL                                                               with itsCONFIDENTIAL
                                                                               HIGHLY      Collateral as
            the Administrative
      Turner Falk               Agent may  reasonably request, all in such detail as the Administrative
                                                                                        Turner Falk
            Agent may specify. Such Grantor also agrees to take any and all actions necessary to
    obermayer.com                                                                    obermayer.com
  Aug 05, 2020 14:29                                                               Aug 05, 2020 14:29
                                                        5
                                                  HIGHLY CONFIDENTIAL
              [[5252415]]
                                                        Turner Falk
                                                      obermayer.com
                                                    Aug 05, 2020 14:29
           Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 6 of 27 PageID #: 809
                                       HIGHLY CONFIDENTIAL
                                                        Turner Falk
                                                      obermayer.com
                                                     Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                             HIGHLY CONFIDENTIAL
            defend
      Turner Falk  title to the Collateral against all persons and to defend the security interest
                                                                                        Turner     of the
                                                                                                Falk
            Administrative Agent in its Collateral and the priority thereof against
    obermayer.com                                                                         any Lien not
                                                                                     obermayer.com
            expressly
  Aug 05, 2020 14:29  permitted  hereunder.                                        Aug 05, 2020 14:29
                            (d)     Disposition of Collateral. Such Grantor will not sell, lease or
              otherwise dispose of the Collateral owned by it except for dispositions specifically
              permitted pursuant to Section 6.05 of the Term Loan Agreement.

                            (e)      Liens. Such Grantor will not create, incur, or suffer to exist any
              Lien on the Collateral owned by it except (i) the security interest created by this Security
              Agreement, and (ii) Liens permitted by Section 6.02 of the Term Loan Agreement.

                             (f)     Other Financing Statements. Such Grantor will not authorize the
              filing of any UCC financing statement naming it as debtor covering all or any portion of
              the Collateral owned by it, except as permitted by Section 4.1(e). Such Grantor
              acknowledges that it is not authorized to file any UCC financing statement or amendment
              or termination statement with respect to any UCC financing statement without the prior
              written consent of the Administrative Agent, subject to such Grantor’s rights under

                                                                          AL
              Section 9-509(d)(2) of the UCC.
                                                                        I
                              (g)     [Intentionally Omitted]. NT
                                                              D E
                              (h)     Compliance with Terms.I
                                                          F owned  Such Grantor will perform and comply
                                                                   k
                                                       N         l
                                                                a by
              with all obligations in respect of the Collateral
                                                     O        F        o m it and all agreements to which it
                                                                                 9
                                                  C etor such rCollateral.
              is a party or by which it is bound relating
                                                                   . c       : 2
                                           H LY urn ye 14
                      4.2. [Intentionally
                                       I G        T ma 20
                                             Omitted].
                                    H Omitted].
                      4.3. [Intentionally           b er , 20
                                                  o 05
                      4.4. Delivery of Securities. gSuch Grantor will (a) deliver to the Administrative
              Agent within 30 days after executionAu of this Security Agreement (or such longer period
              as agreed to by the Administrative Agent) the originals of all Securities constituting
              Collateral owned by it (if any then exist) and (b) hold in trust for the Administrative
              Agent upon receipt and within 30 days thereafter (or such longer period as agreed to by
              the Administrative Agent) deliver to the Administrative Agent any such Securities
              constituting Collateral.

                     4.5. Uncertificated Pledged Collateral. Such Grantor will permit the
             Administrative Agent from time to time to cause the appropriate issuers (and, if held with
             a securities intermediary, such securities intermediary) of uncertificated securities or
             other types of Pledged Collateral owned by it not represented by certificates to mark their
             books and records with the numbers and face amounts of all such uncertificated securities
             or other types of Pledged Collateral not represented by certificates and all rollovers and
             replacements therefor to reflect the Lien of the Administrative Agent granted pursuant to
HIGHLY CONFIDENTIAL
             this Security Agreement. With respect to any Pledged Collateral   HIGHLY
                                                                                    ownedCONFIDENTIAL
                                                                                             by it, such
      Turner Grantor
              Falk will take any actions necessary to cause the issuers of uncertificated
                                                                                        Turnersecurities
                                                                                                Falk
    obermayer.com                                                                    obermayer.com
             which are Pledged Collateral to cause the Administrative Agent to have and retain
  Aug 05, 2020 14:29                                                              Aug 05, 2020 14:29
                                                          6
                                                   HIGHLY CONFIDENTIAL
              [[5252415]]
                                                         Turner Falk
                                                       obermayer.com
                                                     Aug 05, 2020 14:29
           Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 7 of 27 PageID #: 810
                                       HIGHLY CONFIDENTIAL
                                                              Turner Falk
                                                            obermayer.com
                                                           Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                            HIGHLY CONFIDENTIAL
            Control
      Turner Falk    over such Pledged  Collateral.  Without  limiting the  foregoing and  at any
                                                                                      Turner   Falktime
            during the occurrence and continuance of an Event of Default, such Grantor
    obermayer.com                                                                            will, with
                                                                                    obermayer.com
            respect
  Aug 05, 2020 14:29to any such Pledged  Collateral held with  a securities intermediary (including
                                                                                  Aug 05, 2020 14:29  in
            connection with a Securities Account), cause such securities intermediary to enter into a
            control agreement with the Administrative Agent, in form and substance satisfactory to
            the Administrative Agent, giving the Administrative Agent Control.

                            4.6.   Pledged Collateral.

                               (a)    Changes in Capital Structure of Issuers. Such Grantor will not
              (i) permit or suffer any issuer of an Equity Interest constituting Pledged Collateral owned
              by it to dissolve, merge, liquidate, retire any of its Equity Interests or other Instruments or
              Securities evidencing ownership, reduce its capital, sell or encumber all or substantially
              all of its assets (except for Liens permitted pursuant to Section 4.1(e) and sales of assets
              permitted pursuant to Section 4.1(d)) or merge or consolidate with any other entity, or
              (ii) vote any such Pledged Collateral in favor of any of the foregoing.

                              (b)     Issuance of Additional Securities. Such Grantor will not permit or

                                                                          AL
              suffer the issuer of an Equity Interest constituting Pledged Collateral owned by it to issue
                                                                        I
              additional Equity Interests, any right to receive the same or any right to receive earnings,
                                                                     T
              except to such Grantor.
                                                              E  N
                                                           I D
                             (c)                        F Collateral.
                                     Registration of Pledged
                                                     N          l k           Such Grantor will permit any
              registerable Pledged Collateral owned by ita to bemregistered in the name of the
                                                CO ateany
              Administrative Agent or its nominee         r F time
                                                                r . c           9 of the Administrative
                                                                      oat the:2option
              Agent.
                                         H  LY urn ye 14
                                      IG of TRightsrm      a 20
                             (d) HExercise
                                                  b e , 20 Collateral.
                                                        in Pledged

                             (i)                o way05limiting the foregoing and subject to clause (ii)
                                     Without in any
                                                  u
                      below, such Grantor shall haveg the right to exercise all voting rights or other
                                                A Collateral owned by it for all purposes not
                      rights relating to the Pledged
                            inconsistent with this Security Agreement, the Term Loan Agreement or any other
                            Loan Document; provided however, that no vote or other right shall be exercised
                            or action taken which would have the effect of impairing the rights of the
                            Administrative Agent in respect of such Pledged Collateral.

                                    (ii)    Such Grantor will permit the Administrative Agent or its nominee
                            at any time after the occurrence of an Event of Default, without notice, to exercise
                            all voting rights or other rights relating to the Pledged Collateral owned by it,
                            including, without limitation, exchange, subscription or any other rights,
                            privileges, or options pertaining to any Equity Interest or Investment Property
                            constituting such Pledged Collateral as if it were the absolute owner thereof.

                           (iii)  Such Grantor shall be entitled to collect and receive for its own use
HIGHLY CONFIDENTIAL                                                            HIGHLY CONFIDENTIAL
                  all cash dividends and interest paid in respect of the Pledged Collateral owned by
      Turner Falk                                                                      Turner Falk
                  it to the extent not in violation of the Term Loan Agreement and the proceeds of
    obermayer.comany disposition of Pledged Collateral to the extent not in violation
                                                                                    obermayer.com
                                                                                          of the Term
  Aug 05, 2020 14:29                                                              Aug 05, 2020 14:29
                                                         7
                                                         HIGHLY CONFIDENTIAL
              [[5252415]]
                                                               Turner Falk
                                                             obermayer.com
                                                           Aug 05, 2020 14:29
           Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 8 of 27 PageID #: 811
                                       HIGHLY CONFIDENTIAL
                                                             Turner Falk
                                                           obermayer.com
                                                          Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                             HIGHLY CONFIDENTIAL
      Turner Falk Loan   Agreement    other  than any   of the following   distributions and payments
                                                                                        Turner  Falk
    obermayer.com(collectively referred to as the “Excluded Payments”): (A) dividends       and interest
                                                                                      obermayer.com
                  paid or payable other than in cash in respect of such Pledged
  Aug 05, 2020 14:29                                                                     Collateral,
                                                                                   Aug 05,           and
                                                                                            2020 14:29
                  instruments and other property received, receivable or otherwise distributed in
                  respect of, or in exchange for, any Pledged Collateral; (B) dividends and other
                  distributions paid or payable in cash in respect of such Pledged Collateral in
                  connection with a partial or total liquidation or dissolution or in connection with a
                  reduction of capital, capital surplus or paid-in capital of an issuer (other than a
                  sale not in violation of the Term Loan Agreement); and (C) cash paid, payable or
                  otherwise distributed, in respect of principal of, or in redemption of, or in
                  exchange for, such Pledged Collateral (other than a sale not in violation of the
                  Term Loan Agreement); provided however, that until actually paid, all rights to
                  such distributions shall remain subject to the Lien created by this Security
                  Agreement.

                                    (iv)   All Excluded Payments and all other distributions in respect of any
                            Pledged Collateral owned by such Grantor, whenever paid or made, shall be
                            delivered to the Administrative Agent to hold as Pledged Collateral and shall, if
                                                                          AL
                            received by such Grantor, be received in trust for the benefit of the Administrative
                                                                        I
                                                                     NT
                            Agent, be segregated from the other property or funds of such Grantor, and be
                            forthwith delivered to the Administrative Agent as Pledged Collateral in the same
                                                                I DE
                            form as so received (with any necessary endorsement).
                                                             N F lk
                                                                   a m
                                                       CO er F r.co :29
                            4.7.    [Intentionally Omitted].

                            4.8.                   LY urn ye 14
                                    [Intentionally Omitted].
                                                 H
                                             I G       T ma 20
                            4.9.          H Omitted].
                                    [Intentionally
                                                         b er , 20
                            4.10.
                                                       o
                                    [Intentionally Omitted]. 0
                                                               5
                                                         u g
                      4.11.                           A Grantor agrees that it will not interfere with any
                                    No Interference. Such
              right, power and remedy of the Administrative Agent provided for in this Security
              Agreement or now or hereafter existing at law or in equity or by statute or otherwise, or
              the exercise or beginning of the exercise by the Administrative Agent of any one or more
              of such rights, powers or remedies.

                            4.12. [Intentionally Omitted].

                            4.13. [Intentionally Omitted].

                            4.14. [Intentionally Omitted].

                     4.15. Change of Name or Location; Change of Fiscal Year. Such Grantor shall
             not (a) change its name as it appears in official filings in the state of its incorporation or
HIGHLY CONFIDENTIAL
             organization, (b) change its chief executive office, principal place HIGHLY     CONFIDENTIAL
                                                                                     of business,   mailing
      Turner address,
              Falk corporate offices or warehouses or locations at which Collateral isTurner held orFalk
                                                                                                     stored,
    obermayer.com                                                                        obermayer.com
             or the location of its records concerning the Collateral as set forth in this Security
  Aug 05, 2020 14:29                                                                 Aug 05, 2020 14:29
                                                          8
                                                        HIGHLY CONFIDENTIAL
              [[5252415]]
                                                              Turner Falk
                                                            obermayer.com
                                                          Aug 05, 2020 14:29
           Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 9 of 27 PageID #: 812
                                       HIGHLY CONFIDENTIAL
                                                       Turner Falk
                                                     obermayer.com
                                                    Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                             HIGHLY CONFIDENTIAL
            Agreement,
      Turner Falk         (c) change   the  type  of  entity  that  it is, (d) change    its organization
                                                                                          Turner Falk
            identification number, if any, issued by its state of incorporation or other
    obermayer.com                                                                         organization, or
                                                                                      obermayer.com
            (e) 14:29
  Aug 05, 2020   change its state of incorporation or organization, in eachAug         case,  unless14:29
                                                                                          05, 2020    the
            Administrative Agent shall have received at least thirty (30) days prior written notice of
            such change and the Administrative Agent shall have acknowledged in writing that either
            (1) such change will not adversely affect the validity, perfection or priority of the
            Administrative Agent’s security interest in the Collateral, or (2) any reasonable action
            requested by the Administrative Agent in connection therewith has been completed or
            taken (including any action to continue the perfection of any Liens in favor of the
            Administrative Agent, on behalf of the Secured Parties, in any Collateral), provided that,
            any new location shall be in the continental U.S.

                                                   ARTICLE V
                                        EVENTS OF DEFAULT AND REMEDIES

                      5.1. Events of Default. The occurrence of any one or more of the following
              events shall constitute an Event of Default hereunder:


                                                                          AL
                             (a)    Any representation or warranty made by or on behalf of any
                                                                        I
              Grantor under or in connection with this Security Agreement shall be materially false as
                                                                      T
              of the date on which made.
                                                                 E N
                                     Any Grantor shall F    I D
                              (b)
              provisions of Article IV or Article VII. N          l
                                                                a m k
                                                          fail to observe  or perform any of the terms or

                                                 CO er F r.co :29
                              (c)           LY shall
                                     Any Grantor     r n fail ytoeobserve14or perform any of the terms or
                                         H         u        athan2a 0breach which constitutes an Event of
                                      I G SectionTof (other
              provisions of this Security Agreement
                                                       r m        0 V) and such failure shall continue
                                   H
              Default under any other
                                                   b e this  Article
                                                               2
                                                 o 05, the earlier of knowledge of such breach or
              unremedied for a period of ten (10) days after
              notice thereof from the Administrative Agent.
                                                   u g
                              (d)                A of any “Event of Default” under, and as defined in,
                                     The occurrence
              the Term Loan Agreement.

                              (e)    Any Equity Interest which is included within the Collateral shall at
              any time constitute a Security or the issuer of any such Equity Interest shall take any
              action to have such interests treated as a Security unless all certificates or other
              documents constituting such Security have been delivered to the Administrative Agent
              and such Security is properly defined as such under Article 8 of the UCC of the
              applicable jurisdiction, whether as a result of actions by the issuer thereof or otherwise.

                            5.2.   Remedies.

                           (a)     Upon the occurrence of an Event of Default, the Administrative
            Agent may, or at the direction of the Required Lenders shall, exercise any or all of the
HIGHLY CONFIDENTIAL
            following rights and remedies:                                  HIGHLY CONFIDENTIAL
      Turner Falk                                                                   Turner Falk
    obermayer.com                                                                obermayer.com
  Aug 05, 2020 14:29                                                           Aug 05, 2020 14:29
                                                      9
                                                  HIGHLY CONFIDENTIAL
              [[5252415]]
                                                        Turner Falk
                                                      obermayer.com
                                                    Aug 05, 2020 14:29
          Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 10 of 27 PageID #: 813
                                      HIGHLY CONFIDENTIAL
                                                              Turner Falk
                                                            obermayer.com
                                                           Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                          HIGHLY CONFIDENTIAL
      Turner Falk        (i)     those rights and remedies  provided in this Security Agreement,
                                                                                      Turner  Falk the
    obermayer.comTerm Loan Agreement, or any other Loan Document; providedobermayer.com
                                                                                    that, this Section
                  5.2(a)
  Aug 05, 2020 14:29     shall not be  understood  to limit any rights  or remedies
                                                                                Aug available
                                                                                      05, 2020to14:29
                                                                                                   the
                  Administrative Agent and the other Secured Parties prior to an Event of Default;

                                   (ii)    those rights and remedies available to a secured party under the
                            UCC (whether or not the UCC applies to the affected Collateral) or under any
                            other applicable law (including, without limitation, any law governing the
                            exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in default
                            under a security agreement;

                                    (iii)   give notice of sole control or any other instruction under any
                            Deposit Account Control Agreement or any other control agreement with any
                            securities intermediary and take any action therein with respect to such Collateral;

                                   (iv)    without notice (except as specifically provided in Section 8.1 or
                            elsewhere herein), demand or advertisement of any kind to any Grantor or any
                            other Person, enter the premises of any Grantor where any Collateral is located

                                                                                AL
                            (through self-help and without judicial process) to collect, receive, assemble,
                                                                              I
                            process, appropriate, sell, lease, assign, grant an option or options to purchase or
                                                                            T
                                                                         N
                            otherwise dispose of, deliver, or realize upon, the Collateral or any part thereof in
                                                                    DE
                            one or more parcels at public or private sale or sales (which sales may be
                                                                  I
                                                                F lk
                            adjourned or continued from time to time with or without notice and may take
                                                             N         a m
                                                        CO er F r.co :29
                            place at any Grantor’s premises or elsewhere), for cash, on credit or for future
                            delivery without assumption of any credit risk, and upon such other terms as the
                                                   LY urn ye 14
                            Administrative Agent may deem commercially reasonable; and
                                                 H
                                             I G        T ma 20
                                   (v) Hconcurrently with   e r written20notice to the applicable Grantor, transfer
                            and register in its name or o b      5, of its nominee the whole or any part of the
                                                        in the name
                            Pledged Collateral, exchange 0certificates or instruments representing or
                            evidencing Pledged Collateral u gfor certificates or instruments of smaller or larger
                                                       A
                            denominations, exercise the voting and all other rights as a holder with respect
                            thereto, collect and receive all cash dividends, interest, principal and other
                            distributions made thereon and otherwise act with respect to the Pledged
                            Collateral as though the Administrative Agent was the outright owner thereof.

                              (b)    The Administrative Agent, on behalf of the Secured Parties, may
              comply with any applicable state or federal law requirements in connection with a
              disposition of the Collateral and compliance will not be considered to adversely affect the
              commercial reasonableness of any sale of the Collateral.

                            (c)    The Administrative Agent shall have the right upon any such
             public sale or sales and, to the extent permitted by law, upon any such private sale or
             sales, to purchase for the benefit of the Administrative Agent and the other Secured
             Parties, the whole or any part of the Collateral so sold, free HIGHLY
HIGHLY CONFIDENTIAL                                                          of any right of equity
                                                                                       CONFIDENTIAL
      Turner redemption,
              Falk        which equity redemption the Grantor hereby expressly releases.
                                                                                     Turner Falk
    obermayer.com                                                                  obermayer.com
  Aug 05, 2020 14:29                                                            Aug 05, 2020 14:29
                                                        10
                                                         HIGHLY CONFIDENTIAL
              [[5252415]]
                                                               Turner Falk
                                                             obermayer.com
                                                           Aug 05, 2020 14:29
           Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 11 of 27 PageID #: 814
                                       HIGHLY CONFIDENTIAL
                                                          Turner Falk
                                                        obermayer.com
                                                       Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                                 HIGHLY CONFIDENTIAL
      Turner Falk            (d)     Until  the Administrative   Agent   is able to effect aTurner
                                                                                              sale, lease,
                                                                                                     Falk or
            other disposition of Collateral, the Administrative Agent shall have the
    obermayer.com                                                                           right to hold or
                                                                                         obermayer.com
            use  Collateral,
  Aug 05, 2020 14:29         or  any part thereof, to the extent that it deems  appropriate  for the
                                                                                       Aug 05,   2020purpose
                                                                                                        14:29
            of preserving Collateral or its value or for any other purpose deemed appropriate by the
            Administrative Agent. The Administrative Agent may, if it so elects, seek the
            appointment of a receiver or keeper to take possession of Collateral and to enforce any of
            the Administrative Agent’s remedies (for the benefit of the Administrative Agent and the
            other Secured Parties), with respect to such appointment without prior notice or hearing
            as to such appointment.

                              (e)     If, after the Term Loan Agreement has terminated by its terms and
               all of the Secured Obligations have been paid in full, there remain Swap Agreement
               Obligations or Banking Services Obligations outstanding, the Secured Parties holding in
               the aggregate at least a majority of the aggregate net early termination payments and all
               other amounts then due and unpaid under outstanding Swap Agreements and Banking
               Services Agreements may exercise the remedies provided in this Section 5.2 upon the
               occurrence of any event which would allow or require the termination or acceleration of
               any Swap Agreement Obligations pursuant to the terms of the Swap Agreement or any
                                                                              AL
               Banking Services Obligations pursuant to the terms of any Banking Services Agreement.
                                                                            I
                                (f)     Notwithstanding the foregoing, N  T neither the Administrative Agent
               nor any other Secured Party shall be requiredDto     E(i) make any demand upon, or pursue or
               exhaust any of its rights or remedies against,
                                                                 I
                                                              F anylkGrantor, any other obligor, guarantor,
               pledgor or any other Person with respect
                                                          N
                                                       O tor the   Fapayment mof the9 Secured Obligations or to
                                                    C                    c o
                                                             e er. 4:2to any Collateral therefor or
               pursue or exhaust any of its rights or remedies        with respect
                                               LY       r n        y 0the1Collateral or any guarantee of the
                                            H       T u Collateral
               any direct or indirect guarantee thereof,    (ii) marshal
                                                                 a
               Secured Obligations orIto G  resort to the
                                                           r m 02or any such guarantee in any particular
               order, or (iii) effect aH                e
                                       public sale of any           2
                                                           Collateral.
                                                    ob 05,
                                (g)                     g all the Pledged
                                        Each Grantor recognizes
                                                      u
                                                                       that the Administrative Agent may be
               unable to effect a public sale of anyA   or                     Collateral and may be compelled
               to resort to one or more private sales thereof in accordance with clause (a) above. Each
               Grantor also acknowledges that any private sale may result in prices and other terms less
               favorable to the seller than if such sale were a public sale and, notwithstanding such
               circumstances, agrees that any such private sale shall not be deemed to have been made
               in a commercially unreasonable manner solely by virtue of such sale being private. The
               Administrative Agent shall be under no obligation to delay a sale of any of the Pledged
               Collateral for the period of time necessary to permit any Grantor or the issuer of the
               Pledged Collateral to register such securities for public sale under the Securities Act of
               1933, as amended, or under applicable state securities laws, even if the applicable
               Grantor and the issuer would agree to do so.

                  5.3. Grantor’s Obligations Upon Default.              Upon the request of the
            Administrative Agent after the occurrence of a Default, each Grantor will:
HIGHLY CONFIDENTIAL                                                          HIGHLY CONFIDENTIAL
      Turner Falk                                                                     Turner Falk
    obermayer.com                                                                 obermayer.com
  Aug 05, 2020 14:29                                                            Aug 05, 2020 14:29
                                                       11
                                                     HIGHLY CONFIDENTIAL
               [[5252415]]
                                                           Turner Falk
                                                         obermayer.com
                                                       Aug 05, 2020 14:29
          Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 12 of 27 PageID #: 815
                                      HIGHLY CONFIDENTIAL
                                                       Turner Falk
                                                     obermayer.com
                                                    Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                           HIGHLY CONFIDENTIAL
      Turner Falk          (a)    assemble  and   make  available  to the  Administrative
                                                                                     TurnerAgent
                                                                                             Falk the
            Collateral and all books and records relating thereto at any place or places
    obermayer.com                                                                        specified by
                                                                                   obermayer.com
            the Administrative
  Aug 05, 2020 14:29            Agent, whether at such Grantor’s premises or elsewhere;
                                                                                 Aug 05, 2020 14:29
                             (b)     permit the Administrative Agent, by the Administrative Agent’s
              representatives and agents, to enter, occupy and use any premises where all or any part of
              the Collateral, or the books and records relating thereto, or both, are located, to take
              possession of all or any part of the Collateral or the books and records relating thereto, or
              both, to remove all or any part of the Collateral or the books and records relating thereto,
              or both, and to conduct sales of the Collateral, without any obligation to pay the Grantor
              for such use and occupancy;

                            (c)     prepare and file, or cause an issuer of Pledged Collateral to prepare
              and file, with the Securities and Exchange Commission or any other applicable
              government agency, registration statements, a prospectus and such other documentation
              in connection with the Pledged Collateral as the Administrative Agent may request, all in
              form and substance satisfactory to the Administrative Agent, and furnish to the
              Administrative Agent, or cause an issuer of Pledged Collateral to furnish to the

              the Administrative Agent may specify; and              I AL
              Administrative Agent, any information regarding the Pledged Collateral in such detail as

                                                               N   T
                            (d)   take, or cause an issuerD Eof Pledged Collateral to take, any and all
                                                        I
                                                     F thelk Pledged Collateral to enable the
              actions necessary to register or qualify
              Administrative Agent to consummateO Na      F
                                                     publicasale ormother9disposition of the Pledged
              Collateral.                     C      e r        . c o :2
                                         LY urn ye 14         r
                                       H      T ARTICLE
                                     G ATTORNEY         a VI    2  0
                                 H I               r m        0
                                               b e IN,FACT;2 PROXY
                                              o
                     6.1. [Intentionally Omitted]. 0
                                                      5
                                                ug
                                             A
                     6.2. Authorization for Administrative    Agent to Take Certain Action.

                            (a)   Each Grantor irrevocably authorizes the Administrative Agent at
            any time and from time to time in the sole discretion of the Administrative Agent and
            appoints the Administrative Agent as its attorney in fact (i) to execute on behalf of such
            Grantor as debtor and to file UCC financing statements necessary or desirable in the
            Administrative Agent’s sole discretion to perfect and to maintain the perfection and
            priority of the Administrative Agent’s security interest in the Collateral, (ii) to endorse
            and collect any cash proceeds of the Collateral, (iii) to file a carbon, photographic or
            other reproduction of this Security Agreement or any UCC financing statement with
            respect to the Collateral as a UCC financing statement and to file any other UCC
            financing statement or amendment of a UCC financing statement (which does not add
            new collateral or add a debtor) in such offices as the Administrative Agent in its sole
            discretion deems necessary or desirable to perfect and to maintain
HIGHLY CONFIDENTIAL                                                                 the perfection
                                                                               HIGHLY                and
                                                                                          CONFIDENTIAL
            priority
      Turner Falk    of the Administrative Agent’s security interest in the  Collateral,Turner Falk the
                                                                                         (iv) during
            occurrence and continuance of an Event of Default, to contact and enter into one or more
    obermayer.com                                                                    obermayer.com
  Aug 05, 2020 14:29                                                              Aug 05, 2020 14:29
                                                       12
                                                  HIGHLY CONFIDENTIAL
              [[5252415]]
                                                        Turner Falk
                                                      obermayer.com
                                                    Aug 05, 2020 14:29
          Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 13 of 27 PageID #: 816
                                      HIGHLY CONFIDENTIAL
                                                        Turner Falk
                                                      obermayer.com
                                                     Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                              HIGHLY CONFIDENTIAL
            agreements
      Turner Falk        with the  issuers of uncertificated  securities which are Pledged Collateral
                                                                                        Turner  Falk or
            with securities intermediaries holding Pledged Collateral as may obermayer.com
    obermayer.com                                                                      be necessary or
            advisable
  Aug 05, 2020 14:29  to give  the  Administrative   Agent  Control  over such Pledged
                                                                                    AugCollateral,
                                                                                        05, 2020 (v)  to
                                                                                                   14:29
            apply the proceeds of any Collateral received by the Administrative Agent to the Secured
            Obligations as provided in Section 7.3, (vi) to discharge past due taxes, assessments,
            charges, fees or Liens on the Collateral (except for such Liens that are permitted by
            Section 4.1(e)), (vii) to prepare, file and sign such Grantor’s name on a proof of claim in
            bankruptcy or similar document against any Account Debtor of such Grantor, and (viii) to
            do all other acts and things necessary to carry out this Security Agreement; and such
            Grantor agrees to reimburse the Administrative Agent on demand for any payment made
            or any expense incurred by the Administrative Agent in connection with any of the
            foregoing; provided that, this authorization shall not relieve such Grantor of any of its
            obligations under this Security Agreement or under the Term Loan Agreement.

                              (b)     All acts of said attorney or designee are hereby ratified and
              approved. The powers conferred on the Administrative Agent, for the benefit of the
              Administrative Agent and the other Secured Parties, under this Section 6.2 are solely to
              protect the Administrative Agent’s interests in the Collateral and shall not impose any
                                                            AL
              duty upon the Administrative Agent or any other Secured Party to exercise any such
                                                          I
                                                      NT
              powers. The Administrative Agent agrees that, except for the powers granted in Section
              6.2(a)(i)-(vi) and Section 6.2(a)(viii), it shall not exercise any power or authority granted
                                                 I DE
              to it unless an Event of Default has occurred and is continuing.
                                             N F lk
                                          O rHEREBY
                    6.3. Proxy. EACH GRANTOR
                                        C          Fa coIRREVOCABLY
                                                           m 9
                                                               2
                                                                         CONSTITUTES
              AND APPOINTS THE ADMINISTRATIVE
                                     LY      n e er. 4: AGENT    AS  ITS PROXY AND
                                   H       r     INySECTION
                                         u INCLUDING
              ATTORNEY-IN-FACT (AS SET FORTH
                                                 a         1 6.2 ABOVE) WITH RESPECT
                                 G      T             2 0
                                               mFULL0POWER
                              HI
              TO ITS PLEDGED COLLATERAL,                  THE  RIGHT TO VOTE ANY OF
              THE PLEDGED COLLATERAL,    WITHr
                                           e ,2                OF SUBSTITUTION TO DO
              SO. IN ADDITION TO THE     b
                                        o RIGHT 5 TO VOTE ANY OF THE PLEDGED
              COLLATERAL, THE APPOINTMENT
                                              0
                                           g OF THE ADMINISTRATIVE AGENT AS
              PROXY AND ATTORNEY-IN-FACT u
                                        A SHALL INCLUDE THE RIGHT TO EXERCISE
              ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A
              HOLDER OF ANY OF THE PLEDGED COLLATERAL WOULD BE ENTITLED
              (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF
              SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
              VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
              AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
              (INCLUDING ANY TRANSFER OF ANY OF THE PLEDGED COLLATERAL ON
              THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
              (INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR ANY OFFICER
              OR AGENT THEREOF), UPON THE OCCURRENCE OF A DEFAULT.

                   6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF
             THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS
HIGHLY CONFIDENTIAL
             ARTICLE VI IS COUPLED WITH AN INTEREST AND SHALL        HIGHLY  CONFIDENTIAL
                                                                       BE IRREVOCABLE
      Turner UNTIL
              Falk THE DATE ON WHICH THIS SECURITY AGREEMENT IS TERMINATED Turner Falk
    obermayer.com
             IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING ANYTHING   obermayer.com
  Aug 05, 2020 14:29                                                    Aug 05, 2020 14:29
                                                  13
                                                  HIGHLY CONFIDENTIAL
              [[5252415]]
                                                        Turner Falk
                                                      obermayer.com
                                                    Aug 05, 2020 14:29
          Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 14 of 27 PageID #: 817
                                      HIGHLY CONFIDENTIAL
                                                       Turner Falk
                                                     obermayer.com
                                                    Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                       HIGHLY CONFIDENTIAL
            CONTAINED
      Turner Falk      HEREIN, NONE OF THE ADMINISTRATIVE AGENT, ANY OTHER
                                                                Turner Falk
            SECURED PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES,
    obermayer.com                                                  OFFICERS,
                                                              obermayer.com
            DIRECTORS,
  Aug 05, 2020 14:29   EMPLOYEES, AGENTS OR REPRESENTATIVES AugSHALL
                                                                05, 2020HAVE
                                                                         14:29
            ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR
            OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR
            ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN
            RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO ITS OWN GROSS
            NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A
            COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT
            SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
            CONSEQUENTIAL DAMAGES.

                                                    ARTICLE VII
                                               [Intentionally Omitted].

                                                ARTICLE VIII
                                             GENERAL PROVISIONS


                                                              AL
                      8.1. Waivers. Each Grantor hereby waives notice of the time and place of any
                                                            I
              public sale or the time after which any private sale or other disposition of all or any part
                                                          T
                                                         N
              of the Collateral may be made. To the extent such notice may not be waived under
                                                      DE
              applicable law, any notice made shall be deemed reasonable if sent to the Grantors,
                                                    I
                                                   F lk
              addressed as set forth in Article IX, at least ten days prior to (i) the date of any such
                                                 N     a m
                                             CO er F r.co :29
              public sale or (ii) the time after which any such private sale or other disposition may be
              made. The Administrative Agent shall have no obligation to clean-up or otherwise
                                           LY urn ye 14
              prepare the Collateral for sale. To the maximum extent permitted by applicable law, each
                                         H
                                       G     T ma 20
              Grantor waives all claims, damages, and demands against the Administrative Agent or
                                     I
                                   H            er , 20
              any other Secured Party arising out of the repossession, retention or sale of the Collateral,
                                              b
                                             o 05
              except such as arise solely out of the gross negligence or willful misconduct of the
                                                g
              Administrative Agent or such other Secured Party as finally determined by a court of
                                              u
                                             A
              competent jurisdiction. To the extent it may lawfully do so, each Grantor absolutely and
              irrevocably waives and relinquishes the benefit and advantage of, and covenants not to
              assert against the Administrative Agent or any other Secured Party, any valuation, stay,
              appraisal, extension, moratorium, redemption or similar laws and any and all rights or
              defenses it may have as a surety now or hereafter existing which, but for this provision,
              might be applicable to the sale of any Collateral made under the judgment, order or
              decree of any court, or privately under the power of sale conferred by this Security
              Agreement, or otherwise. Except as otherwise specifically provided herein, each Grantor
              hereby waives presentment, demand, protest or any notice (to the maximum extent
              permitted by applicable law) of any kind in connection with this Security Agreement or
              any Collateral.

                    8.2. Limitation on Administrative Agent’s and Other Secured Parties’ Duty
             with Respect to the Collateral. The Administrative Agent shall have no obligation to
HIGHLY CONFIDENTIAL                                                           HIGHLYAgent
             clean-up or otherwise prepare the Collateral for sale. The Administrative  CONFIDENTIAL
                                                                                             and each
      Turner other
             Falk Secured Party shall use reasonable care with respect to the Collateral        in its
                                                                                       Turner Falk
             possession or under its control. Neither the Administrative Agent nor obermayer.com
    obermayer.com                                                                   any other Secured
  Aug 05, 2020 14:29                                                             Aug 05, 2020 14:29
                                                         14
                                                  HIGHLY CONFIDENTIAL
              [[5252415]]
                                                        Turner Falk
                                                      obermayer.com
                                                    Aug 05, 2020 14:29
           Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 15 of 27 PageID #: 818
                                       HIGHLY CONFIDENTIAL
                                                            Turner Falk
                                                          obermayer.com
                                                         Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                                 HIGHLY CONFIDENTIAL
            Party
      Turner Falk shall  have  any other duty  as to any Collateral  in  its possession or control
                                                                                            Turner or in the
                                                                                                    Falk
            possession or control of any agent or nominee of the Administrative Agent
    obermayer.com                                                                              or such other
                                                                                          obermayer.com
            Secured
  Aug 05, 2020 14:29  Party,  or any income   thereon  or as  to the  preservation   ofAug 05,against
                                                                                        rights         prior
                                                                                                 2020 14:29
            parties or any other rights pertaining thereto. To the extent that applicable law imposes
            duties on the Administrative Agent to exercise remedies in a commercially reasonable
            manner, each Grantor acknowledges and agrees that it is commercially reasonable for the
            Administrative Agent (i) to fail to incur expenses deemed significant by the
            Administrative Agent to prepare Collateral for disposition, (ii) to fail to obtain third party
            consents for access to Collateral to be disposed of, or to obtain or, if not required by other
            law, to fail to obtain governmental or third party consents for the collection or disposition
            of Collateral to be collected or disposed of, (iii) to fail to remove Liens on or any adverse
            claims against Collateral, (iv) [Intentionally Omitted.], (v) to advertise dispositions of
            Collateral through publications or media of general circulation, whether or not the
            Collateral is of a specialized nature, (vi) to contact other Persons, whether or not in the
            same business as such Grantor, for expressions of interest in acquiring all or any portion
            of the Collateral, (vii) to hire one or more professional auctioneers to assist in the
            disposition of Collateral, whether or not the Collateral is of a specialized nature, (viii) to
            dispose of Collateral by utilizing internet sites that provide for the auction of assets of the
                                                                   AL
            types included in the Collateral or that have the reasonable capacity of doing so, or that
                                                                 I
                                                               T
            match buyers and sellers of assets, (ix) to dispose of assets in wholesale rather than retail
                                                              N
                                                           DE
            markets, (x) to disclaim disposition warranties, such as title, possession or quiet
                                                         I
            enjoyment, (xi) to purchase insurance or credit enhancements to insure the
                                                        F lk
                                                      N
            Administrative Agent against risks of loss, collection or disposition of Collateral or to
                                                            a m
                                                  CO er F r.co :29
            provide to the Administrative Agent a guaranteed return from the collection or
                                                LY urn ye 14
            disposition of Collateral, or (xii) to the extent deemed appropriate by the Administrative
                                              H
                                          I G     T ma 20
            Agent, to obtain the services of other brokers, investment bankers, consultants and other

                                                     er , 20
            professionals to assist the Administrative Agent in the collection or disposition of any of
                                        H          b
            the Collateral. Each Grantor acknowledges that the purpose of this Section 8.2 is to
                                                  o 05
            provide non-exhaustive indications of what actions or omissions by the Administrative
                                                     g
            Agent would be commercially reasonable in the Administrative Agent’s exercise of
                                                   u
                                                  A
            remedies against the Collateral and that other actions or omissions by the Administrative
            Agent shall not be deemed commercially unreasonable solely on account of not being
            indicated in this Section 8.2. Without limitation upon the foregoing, nothing contained in
            this Section 8.2 shall be construed to grant any rights to any Grantor or to impose any
            duties on the Administrative Agent that would not have been granted or imposed by this
            Security Agreement or by applicable law in the absence of this Section 8.2.

                            8.3.   [Intentionally Omitted].

                     8.4. Secured Party Performance of Debtor Obligations. Without having any
             obligation to do so, the Administrative Agent may perform or pay any obligation which
             any Grantor has agreed to perform or pay in this Security Agreement and the Grantors
             shall reimburse the Administrative Agent for any amounts paid by the Administrative
             Agent pursuant to this Section 8.4. The Grantors’ obligation to reimburse the
HIGHLY CONFIDENTIAL
             Administrative Agent pursuant to the preceding sentence shall beHIGHLY  CONFIDENTIAL
                                                                              a Secured Obligation
      Turner payable
              Falk on demand.                                                      Turner Falk
    obermayer.com                                                                obermayer.com
  Aug 05, 2020 14:29                                                           Aug 05, 2020 14:29
                                                       15
                                                       HIGHLY CONFIDENTIAL
              [[5252415]]
                                                             Turner Falk
                                                           obermayer.com
                                                         Aug 05, 2020 14:29
           Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 16 of 27 PageID #: 819
                                       HIGHLY CONFIDENTIAL
                                                       Turner Falk
                                                     obermayer.com
                                                    Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                               HIGHLY CONFIDENTIAL
      Turner Falk   8.5.    Specific  Performance    of Certain Covenants.    Each GrantorTurner
                                                                                            acknowledges
                                                                                                  Falk
            and agrees that a breach of any of the covenants contained in Sections obermayer.com
    obermayer.com                                                                      4.1(d), 4.1(e), 4.4,
            4.5,14:29
  Aug 05, 2020   4.6, 4.15, 5.3, or 8.7 will cause irreparable injury to the Administrative
                                                                                     Aug 05,Agent
                                                                                              2020 and  the
                                                                                                     14:29
            other Secured Parties, that the Administrative Agent and the other Secured Parties have
            no adequate remedy at law in respect of such breaches and therefore agrees, without
            limiting the right of the Administrative Agent or the other Secured Parties to seek and
            obtain specific performance of other obligations of the Grantors contained in this Security
            Agreement, that the covenants of the Grantors contained in the Sections referred to in this
            Section 8.5 shall be specifically enforceable against the Grantors.

                     8.6. Dispositions Not Authorized. No Grantor is authorized to sell or
              otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
              notwithstanding any course of dealing between any Grantor and the Administrative
              Agent or other conduct of the Administrative Agent, no authorization to sell or otherwise
              dispose of the Collateral (except as set forth in Section 4.1(d)) shall be binding upon the
              Administrative Agent or the other Secured Parties unless such authorization is in writing
              signed by the Administrative Agent with the consent or at the direction of the Required
              Lenders.

                                                            I AL
                      8.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission
                                                         NT
              of the Administrative Agent or any other Secured Party to exercise any right or remedy
                                                    I DE
              granted under this Security Agreement shall impair such right or remedy or be construed
                                                   F lk
              to be a waiver of any Default or an acquiescence therein, and any single or partial
                                                 N     a m
                                             CO er F r.co :29
              exercise of any such right or remedy shall not preclude any other or further exercise
              thereof or the exercise of any other right or remedy. Subject to compliance with the
                                           LY urn ye 14
              Intercreditor Agreement, no waiver, amendment or other variation of the terms,
                                         H
                                     I G     T ma 20
              conditions or provisions of this Security Agreement whatsoever shall be valid unless in
                                   H            er , 20
              writing signed by the Administrative Agent with the concurrence or at the direction of the
                                              b
                                             o 05
              Lenders required under Section 9.02 of the Term Loan Agreement and then only to the
                                                g
              extent in such writing specifically set forth. All rights and remedies contained in this
                                              u
                                             A
              Security Agreement or by law afforded shall be cumulative and all shall be available to
              the Administrative Agent and the other Secured Parties until the Secured Obligations
              have been paid in full.

                     8.8. Limitation by Law; Severability of Provisions. All rights, remedies and
             powers provided in this Security Agreement may be exercised only to the extent that the
             exercise thereof does not violate any applicable provision of law, and all the provisions of
             this Security Agreement are intended to be subject to all applicable mandatory provisions
             of law that may be controlling and to be limited to the extent necessary so that they shall
             not render this Security Agreement invalid, unenforceable or not entitled to be recorded
             or registered, in whole or in part. Any provision in this Security Agreement that is held
             to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
             jurisdiction, be inoperative, unenforceable, or invalid without affecting the remaining
             provisions in that jurisdiction or the operation, enforceability, or validity of that provision
HIGHLY CONFIDENTIAL                                                                HIGHLYAgreement
             in any other jurisdiction, and to this end the provisions of this Security      CONFIDENTIALare
      Turner declared
              Falk     to be severable.                                                    Turner Falk
    obermayer.com                                                                        obermayer.com
  Aug 05, 2020 14:29                                                                  Aug 05, 2020 14:29
                                                           16
                                                  HIGHLY CONFIDENTIAL
              [[5252415]]
                                                        Turner Falk
                                                      obermayer.com
                                                    Aug 05, 2020 14:29
          Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 17 of 27 PageID #: 820
                                      HIGHLY CONFIDENTIAL
                                                       Turner Falk
                                                     obermayer.com
                                                    Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                             HIGHLY CONFIDENTIAL
      Turner Falk    8.9.   Reinstatement.    This Security Agreement    shall remain  inTurner
                                                                                          full force
                                                                                                 Falkand
            effect and continue to be effective should any petition be filed by or against
    obermayer.com                                                                           any Grantor
                                                                                     obermayer.com
            for  liquidation
  Aug 05, 2020 14:29         or  reorganization,  should any   Grantor  become   insolvent  or
                                                                                   Aug 05, 2020 make  an
                                                                                                   14:29
            assignment for the benefit of any creditor or creditors or should a receiver or trustee be
            appointed for all or any significant part of any Grantor’s assets, and shall continue to be
            effective or be reinstated, as the case may be, if at any time payment and performance of
            the Secured Obligations, or any part thereof (including a payment effected through
            exercise of a right of setoff), is, pursuant to applicable law, rescinded or reduced in
            amount, or must otherwise be restored or returned by any obligee of the Secured
            Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
            (including pursuant to any settlement entered into by a Secured Party in its discretion), all
            as though such payment or performance had not been made. In the event that any
            payment, or any part thereof (including a payment effected through exercise of a right of
            setoff), is rescinded, reduced, restored or returned, the Secured Obligations shall be
            reinstated and deemed reduced only by such amount paid and not so rescinded, reduced,
            restored or returned.

                      8.10. Benefit of Agreement. The terms and provisions of this Security
                                                                    AL
              Agreement shall be binding upon and inure to the benefit of the Grantors, the
                                                                  I
                                                             N  T
              Administrative Agent and the other Secured Parties and their respective successors and
              assigns (including all persons who become bound as a debtor to this Security
                                                        I DE
              Agreement), except that no Grantor shall have the right to assign its rights or delegate its
                                                     N F lk
              obligations under this Security Agreement or any interest herein, without the prior written
                                                           a m
                                                CO er F r.co :29
              consent of the Administrative Agent. No sales of participations, assignments, transfers,
              or other dispositions of any agreement governing the Secured Obligations or any portion
                                         H LY urn ye 14
              thereof or interest therein shall in any manner impair the Lien granted to the
                                     I G        T ma 20
              Administrative Agent, for the benefit of the Administrative Agent and the other Secured
              Parties, hereunder. H               b er , 20
                                                o 05
                                                  u g
                     8.11. Survival of Representations.    All representations and warranties of the
                                                AAgreement shall survive the execution and delivery of
              Grantors contained in this Security
              this Security Agreement.

                     8.12. Taxes and Expenses. Any taxes (including income taxes) payable or ruled
             payable by Federal or State authority in respect of this Security Agreement shall be paid
             by the Grantors, together with interest and penalties, if any. The Grantors shall reimburse
             the Administrative Agent for any and all out-of-pocket expenses and internal charges
             (including reasonable attorneys’, auditors’ and accountants’ fees and reasonable time
             charges of attorneys, paralegals, auditors and accountants who may be employees of the
             Administrative Agent) paid or incurred by the Administrative Agent in connection with
             the preparation, execution, delivery, administration, collection and enforcement of this
             Security Agreement and in the audit, analysis, administration, collection, preservation or
             sale of the Collateral (including the expenses and charges associated with any periodic or
             special audit of the Collateral). Any and all costs and expenses incurred by the Grantors
HIGHLY CONFIDENTIAL
             in the performance of actions required pursuant to the terms hereof HIGHLY
                                                                                   shall beCONFIDENTIAL
                                                                                            borne solely
      Turner by
              Falk
                 the Grantors.                                                          Turner Falk
    obermayer.com                                                                    obermayer.com
  Aug 05, 2020 14:29                                                               Aug 05, 2020 14:29
                                                          17
                                                  HIGHLY CONFIDENTIAL
              [[5252415]]
                                                        Turner Falk
                                                      obermayer.com
                                                    Aug 05, 2020 14:29
          Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 18 of 27 PageID #: 821
                                      HIGHLY CONFIDENTIAL
                                                      Turner Falk
                                                    obermayer.com
                                                   Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                            HIGHLY CONFIDENTIAL
      Turner Falk   8.13.  Headings.   The   title of and section headings in this Security Agreement
                                                                                       Turner Falk
            are for convenience of reference only, and shall not govern the interpretation
    obermayer.com                                                                            of any of
                                                                                    obermayer.com
            the 14:29
  Aug 05, 2020  terms and provisions of this Security Agreement.                   Aug 05, 2020 14:29
                            8.14. Termination.

                               (a)   This Security Agreement shall continue in effect (notwithstanding
              the fact that from time to time there may be no Secured Obligations outstanding) until (i)
              the Term Loan Agreement has terminated pursuant to its express terms and (ii) the
              termination of all the Commitments, payment and satisfaction in full in cash of all
              Secured Obligations (other than Unliquidated Obligations), and the cash collateralization
              of all Unliquidated Obligations in a manner reasonably satisfactory to each affected
              Lender.

                             (b)   Liens on the Collateral will be released in accordance with
              Section 9.02(c) of the Term Loan Agreement and Section 4.2 of the Intercreditor
              Agreement.


                                                            AL
                     8.15. Entire Agreement. This Security Agreement together with the other Loan
                                                          I
              Documents embodies the entire agreement and understanding between the Grantors and
                                                        T
                                                    N
              the Administrative Agent relating to the Collateral and supersedes all prior agreements
                                                DE
              and understandings among the Grantors and the Administrative Agent relating to the
                                              I
              Collateral.
                                          N F lk
                                                  a m 9
                                     COTHIS
                   8.16. CHOICE OF LAW.
                                            er  FSECURITY
                                                    r. c o :2AGREEMENT SHALL BE
              GOVERNED BY, AND LY       r n yeIN ACCORDANCE  4
                                H
                                   CONSTRUED
              INTERNAL LAWS (AND NOT T u
                                     THE LAW
                                                           1
                                              a OF2CONFLICTS)
                                                        0
                                                                         WITH, THE
                                                                    OF THE STATE OF
                              IG EFFECT
              NEW YORK, BUTHGIVING        r mTO    0
                                                   FEDERAL      LAWS APPLICABLE TO
                                        e        2
              NATIONAL BANKS.        ob 05,
                                      u g
                   8.17. CONSENT TO JURISDICTION.            EACH GRANTOR HEREBY
                                     A
              IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
             U.S. FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK,
             NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
             RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN
             DOCUMENT AND EACH GRANTOR HEREBY IRREVOCABLY AND
             UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
             ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY
             SUCH COURT AND IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
             THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO,
             ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE
             OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
             COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING
             HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT
             OR ANY OTHER SECURED PARTY TO BRING PROCEEDINGS
HIGHLY CONFIDENTIAL                                                 AGAINST
                                                          HIGHLY CONFIDENTIAL
      Turner ANY
             Falk GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION.
                                                                Turner Falk
    obermayer.com                                             obermayer.com
  Aug 05, 2020 14:29                                        Aug 05, 2020 14:29
                                           18
                                                 HIGHLY CONFIDENTIAL
              [[5252415]]
                                                       Turner Falk
                                                     obermayer.com
                                                   Aug 05, 2020 14:29
          Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 19 of 27 PageID #: 822
                                      HIGHLY CONFIDENTIAL
                                                       Turner Falk
                                                     obermayer.com
                                                    Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                     HIGHLY CONFIDENTIAL
      Turner Falk 8.18. WAIVER  OF  JURY  TRIAL.   EACH   GRANTOR,     THE
                                                              Turner Falk
            ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY
    obermayer.com                                                  HEREBY
                                                            obermayer.com
            WAIVE,
  Aug 05, 2020 14:29 TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
                                                          Aug 05, 2020LAW,
                                                                       14:29
            ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
            PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
            RELATING TO THIS SECURITY AGREEMENT, ANY OTHER LOAN
            DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
            THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
            THEORY).

                      8.19. Indemnity. Each Grantor hereby, jointly with the other Grantors and
             severally, agrees to indemnify the Administrative Agent and the other Secured Parties,
             and their respective successors, assigns, agents and employees, from and against any and
             all liabilities, damages, penalties, suits, fees, costs, and expenses of any kind and nature
             (including, without limitation, all expenses of litigation or preparation therefor whether or
             not the Administrative Agent or any other Secured Party is a party thereto) imposed on,
             incurred by or asserted against the Administrative Agent or the other Secured Parties, or
             their respective successors, assigns, agents and employees, in any way relating to or
                                                                      AL
             arising out of this Security Agreement, or any other Loan Document, or the manufacture,
                                                                    I
                                                                N T
             purchase, acceptance, rejection, ownership, delivery, lease, possession, use, operation,
             condition, sale, return or other disposition of any Collateral (including, without
                                                          I DE
             limitation, latent and other defects, whether or not discoverable by the Administrative
                                                      N F lk
             Agent or the other Secured Parties or any Grantor).
                                                C  O r Fa com 9
                     8.20. Counterparts. This Security
                                             Y        n       e  . 4may
                                                        e Agreement
                                                                r        :2 be executed in any number
                                         H  L       r
                                                  u Agreement
             of counterparts, all of which taken together shall      1 one agreement, and any of the
                                                             y constitute
                                      G         T         a       0
                                                                 2 by signing any such counterpart.
                                   HI counterpartbeofrm
             parties hereto may execute    this Security
             Delivery of an executed                           0
                                                             2 page of this Security Agreement by
                                                       a signature
                                                           ,
                                                o 05shall be effective as delivery of a manually
             facsimile or other electronic transmission
             executed counterpart of this Security
                                                  u g Agreement. The words “execution,” “signed,”
             “signature,” “delivery,” and words A of like import in or relating to any document to be
             signed in connection with this Security Agreement and the transactions contemplated
             hereby shall be deemed to include Electronic Signatures, deliveries or the keeping of
             records in electronic form, each of which shall be of the same legal effect, validity or
             enforceability as a manually executed signature, physical delivery thereof or the use of a
             paper-based recordkeeping system, as the case may be, to the extent and as provided for
             in any applicable law, including the Federal Electronic Signatures in Global and National
             Commerce Act, the New York State Electronic Signatures and Records Act, or any other
             similar state laws based on the Uniform Electronic Transactions Act.

                    8.21. Subordination of Intercompany Indebtedness. Each Grantor agrees that
             any and all claims of such Grantor against any other Grantor (each an “Obligor”) with
             respect to any “Intercompany Indebtedness” (as hereinafter defined), any endorser,
             obligor or any other guarantor of all or any part of the Secured Obligations, or against
HIGHLY CONFIDENTIAL                                                           HIGHLY
             any of its properties shall be subordinate and subject in right of paymentCONFIDENTIAL
                                                                                         to the prior
      Turner payment,
              Falk                                                                   Turner
                       in full and in cash, of all Secured Obligations, provided that,    andFalk
                                                                                               not in
    obermayer.com                                                                  obermayer.com
             contravention of the foregoing, so long as no Default or Event of Default has occurred
  Aug 05, 2020 14:29                                                             Aug 05, 2020 14:29
                                                        19
                                                 HIGHLY CONFIDENTIAL
             [[5252415]]
                                                       Turner Falk
                                                     obermayer.com
                                                   Aug 05, 2020 14:29
          Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 20 of 27 PageID #: 823
                                      HIGHLY CONFIDENTIAL
                                                     Turner Falk
                                                   obermayer.com
                                                  Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                              HIGHLY CONFIDENTIAL
            and
      Turner Falkis continuing, such Grantor  may  make   loans to and  receive payments in the ordinary
                                                                                        Turner  Falk
            course of business with respect to such Intercompany Indebtednessobermayer.com
    obermayer.com                                                                      from each such
            Obligor
  Aug 05, 2020  14:29to the extent not prohibited by the terms of this Security Agreement
                                                                                   Aug 05,and  the 14:29
                                                                                             2020  other
            Loan Documents. Notwithstanding any right of any Grantor to ask, demand, sue for, take
            or receive any payment from any Obligor, all rights, liens and security interests of such
            Grantor, whether now or hereafter arising and howsoever existing, in any assets of any
            other Obligor shall be and are subordinated to the rights of the Secured Parties and the
            Administrative Agent in those assets. No Grantor shall have any right to possession of
            any such asset or to foreclose upon any such asset, whether by judicial action or
            otherwise, unless and until this Security Agreement has terminated in accordance with
            Section 8.14. If all or any part of the assets of any Obligor, or the proceeds thereof, are
            subject to any distribution, division or application to the creditors of such Obligor,
            whether partial or complete, voluntary or involuntary, and whether by reason of
            liquidation, bankruptcy, arrangement, receivership, assignment for the benefit of creditors
            or any other action or proceeding, or if the business of any such Obligor is dissolved or if
            substantially all of the assets of any such Obligor are sold, then, and in any such event
            (such events being herein referred to as an “Insolvency Event”), any payment or
            distribution of any kind or character, either in cash, securities or other property, which
                                                             AL
            shall be payable or deliverable upon or with respect to any indebtedness of any Obligor to
                                                           I
                                                         T
            any Grantor (“Intercompany Indebtedness”) shall be paid or delivered directly to the
                                                        N
                                                     DE
            Administrative Agent for application on any of the Secured Obligations, due or to
                                                   I
            become due, until such Secured Obligations (other than contingent indemnity
                                                  F lk
                                                N
            obligations) shall have first been fully paid and satisfied (in cash). Should any payment,
                                                      a m
                                            CO er F r.co :29
            distribution, security or instrument or proceeds thereof be received by the applicable
                                          LY urn ye 14
            Grantor upon or with respect to the Intercompany Indebtedness after any Insolvency
                                        H
                                    I G     T ma 20
            Event and prior to the termination of this Security Agreement in accordance with Section

                                               er , 20
            8.14, such Grantor shall receive and hold the same in trust, as trustee, for the benefit of
                                  H          b
            the Secured Parties and shall forthwith deliver the same to the Administrative Agent, for
                                            o 05
            the benefit of the Secured Parties, in precisely the form received (except for the
                                               g
            endorsement or assignment of the Grantor where necessary), for, subject to the
                                             u
                                            A
            Intercreditor Agreement (for so long as the Intercreditor Agreement is in effect),
            application to any of the Secured Obligations, due or not due, and, until so delivered, the
            same shall be held in trust by the Grantor as the property of the Secured Parties. If any
            such Grantor fails to make any such endorsement or assignment to the Administrative
            Agent, the Administrative Agent or any of its officers or employees is irrevocably
            authorized to make the same. Each Grantor agrees that until the termination of this
            Security Agreement in accordance with Section 8.14, no Grantor will assign or transfer to
            any Person (other than the Administrative Agent or the Borrower or another Grantor) any
            claim any such Grantor has or may have against any Obligor.

                                                  ARTICLE IX
                                                   NOTICES

                     9.1. Sending Notices. Any notice required or permitted to be given under this
HIGHLY CONFIDENTIAL
             Security Agreement shall be sent in accordance with Section 9.01HIGHLY    CONFIDENTIAL
                                                                                  of the Term Loan
      Turner Agreement;
              Falk       provided that notices to the Grantors shall be sent to the GrantorsFalk
                                                                                     Turner  at their
    obermayer.com
             respective mailing addresses set forth in Exhibit A hereto.           obermayer.com
  Aug 05, 2020 14:29                                                            Aug 05, 2020 14:29
                                                         20
                                                HIGHLY CONFIDENTIAL
              [[5252415]]
                                                      Turner Falk
                                                    obermayer.com
                                                  Aug 05, 2020 14:29
          Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 21 of 27 PageID #: 824
                                      HIGHLY CONFIDENTIAL
                                                       Turner Falk
                                                     obermayer.com
                                                    Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                          HIGHLY CONFIDENTIAL
      Turner Falk   9.2.    Change   in Address for Notices. Each of the Grantors, theTurner
                                                                                       Administrative
                                                                                              Falk
            Agent and the Lenders may change the address for service of notice upon
    obermayer.com                                                                     it by a notice in
                                                                                   obermayer.com
            writing
  Aug 05, 2020 14:29to the other parties.                                       Aug 05, 2020 14:29
                                               ARTICLE X
                                        THE ADMINISTRATIVE AGENT

                      JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
              other Secured Parties hereunder pursuant to Article VIII of the Term Loan Agreement. It
              is expressly understood and agreed by the parties to this Security Agreement that any
              authority conferred upon the Administrative Agent hereunder is subject to the terms of
              the delegation of authority made by the Secured Parties to the Administrative Agent
              pursuant to the Term Loan Agreement, and that the Administrative Agent has agreed to
              act (and any successor Administrative Agent shall act) as such hereunder only on the
              express conditions contained in such Article VIII of the Term Loan Agreement. Any
              successor Administrative Agent appointed pursuant to Article VIII of the Term Loan
              Agreement shall be entitled to all the rights, interests and benefits of the Administrative
              Agent hereunder.

                                                            I AL
                                              [Signature Page Follows]
                                                         NT
                                                    I DE
                                                 N F lk
                                                       a m
                                             CO er F r.co :29
                                         H LY urn ye 14
                                     I G     T ma 20
                                   H          b er , 20
                                             o 05
                                              u g
                                             A




HIGHLY CONFIDENTIAL                                                             HIGHLY CONFIDENTIAL
      Turner Falk                                                                     Turner Falk
    obermayer.com                                                                   obermayer.com
  Aug 05, 2020 14:29                                                              Aug 05, 2020 14:29
                                                           21
                                                  HIGHLY CONFIDENTIAL
              [[5252415]]
                                                        Turner Falk
                                                      obermayer.com
                                                    Aug 05, 2020 14:29
         Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 22 of 27 PageID #: 825
                                     HIGHLY CONFIDENTIAL
                                                 Turner Falk
                                               obermayer.com
                                              Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                             HIGHLY CONFIDENTIAL
      Turner Falk IN WITNESS  WHEREOF,   he G  an o   and he Admini   a iTurner
                                                                          e AgenFalkha e
            e ec ed hi Sec i Ag eemen a of he da e fi abo e i en.
    obermayer.com                                                    obermayer.com
  Aug 05, 2020 14:29                                                Aug 05, 2020 14:29
                                               GRANTORS:

                                                       AKORN, INC.,


                                                       B :
                                                       Name: Jo e h Bonacco i
                                                       Ti le: S . Vice P e iden and Sec e a


                                                       OAK PHARMACEUTICALS, INC.


                                                       B :
                                                       Name: Jo e h Bonacco i
                                                       Ti le: Sec e a
                                                      I AL
            ACKNOWLEDGED AND AGREED:               NT
                                                DE
            JPMORGAN CHASE BANK, N.A.,        I
                                             F lk
            a he Admini a i e Agen         N     a m
                                       CO er F r.co :29
            B :
                                   H LY urn ye 14
            Name:
                               I G     T ma 20
            Ti le:           H          b er , 20
                                       o 05
                                        u g
                                       A




HIGHLY CONFIDENTIAL                                                        HIGHLY CONFIDENTIAL
      Turner Falk                                                                Turner Falk
    obermayer.com                                                              obermayer.com
  Aug 05, 2020 14:29                                                         Aug 05, 2020 14:29
                           Signa   e Page o Te m Loan Pledge Ag eemen
                                            HIGHLY CONFIDENTIAL
            [[5252415]]
                                                  Turner Falk
                                                obermayer.com
                                              Aug 05, 2020 14:29
        Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 23 of 27 PageID #: 826
                                    HIGHLY CONFIDENTIAL
                                            Turner Falk
                                          obermayer.com
                                         Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                            HIGHLY CONFIDENTIAL
      Turner Falk                                                    Turner Falk
    obermayer.com                                                  obermayer.com
  Aug 05, 2020 14:29                                             Aug 05, 2020 14:29




                                                    I AL
                                                 NT
                                            I DE
                                         N F lk
                                               a m
                                     CO er F r.co :29
                                 H LY urn ye 14
                             I G     T ma 20
                           H          b er , 20
                                     o 05
                                      u g
                                     A




HIGHLY CONFIDENTIAL                                            HIGHLY CONFIDENTIAL
      Turner Falk                                                    Turner Falk
    obermayer.com                                                  obermayer.com
  Aug 05, 2020 14:29                                             Aug 05, 2020 14:29
                                       HIGHLY CONFIDENTIAL
                                             Turner Falk
                                           obermayer.com
                                         Aug 05, 2020 14:29
        Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 24 of 27 PageID #: 827
                                    HIGHLY CONFIDENTIAL
                                                         Turner Falk
                                                       obermayer.com
                                                      Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                              HIGHLY CONFIDENTIAL
      Turner Falk                                     EXHIBIT A                         Turner Falk
    obermayer.com                (See Sections 3.2, 3.3 and 9.1 of Security Agreement)obermayer.com
  Aug 05, 2020 14:29                                                               Aug 05, 2020 14:29
                               NOTICE ADDRESS FOR ALL GRANTORS

                               Akorn, Inc.
                               1925 West Field Court, Suite 300
                               Lake Forest, IL 60045
                               Attention: Joseph Bonaccorsi
                               Facsimile: 866.468.0750

                                         (1) INFORMATION OF Akorn, Inc.

          I.            Name of Grantor: Akorn, Inc.
                        Trade Names: Akorn Pharmaceuticals; Taylor Pharmaceuticals

          II.           State of Incorporation or Organization: Louisiana

          III.          Type of Entity: corporation
                                                                       A L
          IV.                                                        I
                        Organizational Number assigned by StateTof Incorporation or Organization:
                        29305330D                              E N
                                                          F ID k
          V.            Federal Identification Number:
                                                     O       Fal m 9
                                                        N XX-XXXXXXX
          VI.                                     C onlyeone)
                        Place of Business (if it has              c o Executive
                                                           r orr.Chief    :2    Office (if more than
                                              L Y     r n      e
                                                             y 01       4
                                           H
                        one place of business)      u Address:
                                               and Mailing
                                                   T        a
                                         G               m       2
                                     HI Court, Suiteb300
                        1925 West Field              er , 20
                        Lake Forest, IL 60045     o       5
                        Attention: Joseph Bonaccorsi g 0
                                                  Au




HIGHLY CONFIDENTIAL                                                          HIGHLY CONFIDENTIAL
      Turner Falk                                                                  Turner Falk
    obermayer.com                                                                obermayer.com
  Aug 05, 2020 14:29                                                           Aug 05, 2020 14:29
                                                              1
                                                  HIGHLY CONFIDENTIAL
          [[5252415]]
                                                        Turner Falk
                                                      obermayer.com
                                                    Aug 05, 2020 14:29
         Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 25 of 27 PageID #: 828
                                     HIGHLY CONFIDENTIAL
                                                           Turner Falk
                                                         obermayer.com
                                                        Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                 HIGHLY CONFIDENTIAL
      Turner Falk         (2) INFORMATION    OF Oak   Pharmaceuticals, Inc. Turner Falk
    obermayer.com                                                         obermayer.com
            I.    Name
  Aug 05, 2020 14:29   of Grantor: Oak Pharmaceuticals, Inc.            Aug 05, 2020 14:29
            II.           State of Incorporation or Organization: Delaware

            III.          Type of Entity: corporation

            IV.           Organizational Number assigned by State of Incorporation or Organization:
                          5011666

            V.            Federal Identification Number: XX-XXXXXXX

            VI.           Place of Business (if it has only one) or Chief Executive Office (if more than
                          one place of business) and Mailing Address:

                          1925 West Field Court, Suite 300
                          Lake Forest, IL 60045
                          Attention: Joseph Bonaccorsi
                                                               I AL
                                                            NT
                                                       I DE
                                                    N F lk
                                                          a m
                                                CO er F r.co :29
                                            H LY urn ye 14
                                        I G     T ma 20
                                      H          b er , 20
                                                o 05
                                                 u g
                                                A




HIGHLY CONFIDENTIAL                                                              HIGHLY CONFIDENTIAL
      Turner Falk                                                                      Turner Falk
    obermayer.com                                                                    obermayer.com
  Aug 05, 2020 14:29                                                               Aug 05, 2020 14:29
                                                                2
                                                    HIGHLY CONFIDENTIAL
            [[5252415]]
                                                          Turner Falk
                                                        obermayer.com
                                                      Aug 05, 2020 14:29
          Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 26 of 27 PageID #: 829
                                      HIGHLY CONFIDENTIAL
                                                      Turner Falk
                                                    obermayer.com
                                                   Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                         HIGHLY CONFIDENTIAL
      Turner Falk                                EXHIBIT   G                       Turner Falk
                (See Section 3.13 of Security Agreement and Definition of “Pledged
    obermayer.com                                                                  Collateral”)
                                                                                 obermayer.com
  Aug 05, 2020 14:29                                                           Aug 05, 2020 14:29
              LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT
                                                 PROPERTY

                                                      STOCKS

            Pledgor               Issuer              Class of          Certificate     Number of        % of
                                                      Equity             No(s).        Shares/Units   Outstanding
                                                                                                        Equity
       Akorn, Inc.         Akorn Canada, Inc.        Common                C-1            1,000         100%
                                                      Stock

       Akorn, Inc.         Akorn India Private        Equity                2             1000          0.02%
                           Limited                    Shares

       Akorn, Inc.         WorldAkorn Pharma         Ordinary              7-22        162,375,180      100%

                                                               AL
                           Mauritius                  Shares

       Oak                 Akorn International
                                                             I
                                                    Normal NT N/A                        20,001         100%
       Pharmaceuticals,    S.a.r.l.                 SharesE
       Inc.                                          FID k
                                                O  N Fal m
                                              C er r.co :29
                                          H LY urn ye 14
                                      I G      T ma 20
                                    H           b er , 20
                                              o 05
                                                u g
                                              A




HIGHLY CONFIDENTIAL                                                                   HIGHLY CONFIDENTIAL
      Turner Falk                                                                           Turner Falk
    obermayer.com                                                                         obermayer.com
  Aug 05, 2020 14:29                                                                    Aug 05, 2020 14:29
                                                           1
                                                 HIGHLY CONFIDENTIAL
             [[5252415]]
                                                       Turner Falk
                                                     obermayer.com
                                                   Aug 05, 2020 14:29
         Case 1:20-cv-01254-MN Document 5-8 Filed 10/02/20 Page 27 of 27 PageID #: 830
                                     HIGHLY CONFIDENTIAL
                                                 Turner Falk
                                               obermayer.com
                                              Aug 05, 2020 14:29
HIGHLY CONFIDENTIAL                                                    HIGHLY CONFIDENTIAL
      Turner Falk                           EXHIBIT     H                    Turner Falk
    obermayer.com              (See Section 3.1 of Security Agreement)     obermayer.com
  Aug 05, 2020 14:29                                                     Aug 05, 2020 14:29
                  OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

                                  Name                             Jurisdiction
            Akorn, Inc.                                             Louisiana
            Oak Pharmaceuticals, Inc.                               Delaware




                                                           I AL
                                                        NT
                                                   I DE
                                                N F lk
                                                      a m
                                            CO er F r.co :29
                                        H LY urn ye 14
                                    I G     T ma 20
                                  H          b er , 20
                                            o 05
                                             u g
                                            A




HIGHLY CONFIDENTIAL                                                   HIGHLY CONFIDENTIAL
      Turner Falk                                                           Turner Falk
    obermayer.com                                                         obermayer.com
  Aug 05, 2020 14:29                                                    Aug 05, 2020 14:29
                                                      1
                                            HIGHLY CONFIDENTIAL
            [[5252415]]
                                                  Turner Falk
                                                obermayer.com
                                              Aug 05, 2020 14:29
